FILED
                            NOT FOR PUBLICATION                             AUG 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MATTHEW ROBERT YOUNG,                            No. 08-35431

               Petitioner - Appellant,           D.C. No. 3:06-cv-01511-ST

  v.
                                                 MEMORANDUM *
MAX WILLIAMS, Dir. of Corrections; et
al.,

               Respondents - Appellees.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                            Submitted August 10, 2010 **

Before:        O’SCANNLAIN, HAWKINS, and IKUTA, Circuit Judges.

       Matthew Robert Young, an Oregon state prisoner, appeals pro se from the

district court’s orders denying Young’s motions under Federal Rule of Civil

Procedure 60(b) for relief from the judgment dismissing his 42 U.S.C. § 1983


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of

discretion, Cal. Dep’t of Soc. Servs. v. Leavitt, 523 F.3d 1025, 1031 (9th Cir.

2008), and we affirm.

      The district court did not abuse its discretion in denying Young’s Rule 60(b)

motions. Contrary to Young’s contention, the district court had jurisdiction over

this matter under 28 U.S.C. § 1331, which provides that “district courts shall have

original jurisdiction of all civil actions arising under the Constitution, laws, or

treaties of the United States.” A district judge may designate a magistrate judge to

hear and determine certain non-dispositive pretrial matters, and to conduct hearings

and submit to the district court findings of fact and recommendations on other

matters. See 28 U.S.C. § 636(b)(1). Although a magistrate judge may, upon the

consent of all parties, exercise jurisdiction over all proceedings in a civil matter,

see id. at § 636(c), here, the parties had not consented. Therefore, jurisdiction over

the case remained with the district judge, and the magistrate judge did not have the

authority to decide the dispositive motions filed by Young or to enter an order

dismissing the case. See id. § 636(b), (c).

      Young’s remaining contentions are not persuasive.

      AFFIRMED.




                                            2                                     08-35431